DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Hwang et al. (I) (WO 2017/069494, English Equivalent US 10,246,534 B2) and Hwang et al. (II) (WO 2017/069495, English Equivalent US 10,259,897 B2).
	Regarding claim 1, Hwang et al. (I) and Hwang et al. (II) discloses a method of preparing a conjugated diene-based polymer, comprising: adding a conjugated diene-based monomer, a catalyst, and a solvent to parallel polymerization reactors, wherein the parallel polymerization reactors include two or more polymerization reactors connected in parallel, and performing a polymerization reaction to prepare a first polymer solution including a first conjugated diene-based polymer; and adding the first polymer solution discharged from the parallel polymerization reactors to a series polymerization reactor connected in series to the parallel polymerization reactors and performing a polymerization reaction to prepare a second polymer solution including a second conjugated diene-based polymer, wherein after the polymerization reaction in the series polymerization reactor, gas produced by polymerization heat is condensed by a condenser provided in the series polymerization reactor and refluxed to the parallel polymerization reactors (Hwang et al. (I) figure 3B and column 3, line 12 through column 7, line 45; and Hwang et al. (II) figure 3B and column 3, line 12 through column 7, line 63).

Claims 4-9 depend on claim 1.
Regarding claims 10-12 and 15, Hwang et al. (I) discloses claims an apparatus for preparing a conjugated diene-based polymer, comprising: parallel polymerization reactors, wherein the parallel polymerization reactors include two or more polymerization reactors are connected in parallel; and a series polymerization reactor connected in series to the parallel polymerization reactors, wherein the series polymerization reactor comprises a condenser for condensing gas produced by polymerization heat and refluxing the gas to the parallel polymerization reactors, and a reaction temperature of the series polymerization reactor is maintained to be lower than a reaction temperature of the parallel polymerization reactors by 10 °C or more (see figure 3B and column 7, lines 19-39), since the series polymerization reactor is capable of achieving a reaction temperature of the series polymerization reactor is maintained to be lower than a reaction temperature of the parallel polymerization reactors by 10 °C or more; wherein the parallel polymerization reactors and the series polymerization reactor are continuous stirred tank reactors (CSTR) (see figure 1 and column 3, line 41 through column 4, line 8); wherein two or more polymerization reactors of the parallel polymerization reactors comprise a condenser for condensing gas produced by polymerization heat and refluxing the gas to each of the parallel polymerization reactors, respectively (see figure 3B and column 7, lines 19-39); and wherein the reaction temperature of the series polymerization reactor is maintained to be lower than the reaction temperature of the parallel polymerization reactors, by 10 to 25 °C (see figure 3B and column 7, lines 19-39), since the series polymerization reactor is capable of being maintained to be lower than the reaction temperature of the parallel polymerization reactors, by 10 to 25 °C.

Claims 11-12 and 14-15 depend on claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed March 7, 2022, with respect to the 103(a) rejection of claims 10-12 and 15 have been fully considered and are persuasive.  The 103(a) rejection of claims 10-12 and 15 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774